DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-20 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 4-7 of conflicting Patent No. 10,779,044 B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the pending application is generic to all that is recited in claim 1 of the conflicting Patent No. 10,779,044 B1. That is, claim 1 of the pending application is anticipated by claim 1 of the conflicting application. Also the corresponding dependent claims are identically the same. Look below for example.
Table 1 illustrates the conflicting claim pairs:


Conflicting Patent No. 8,813,144 B2
1
2
1
4
5
6
7
1
1
1
Pending Application 14/461653
1
2
3
4
5
6
7
8
9
10
Conflicting Patent No. 8,813,144 B2
2
5
7
1
2
4
5
7
1
1
Pending Application 14/461653
11
12
13
14
15
16
17
18
19
20


Table 2 illustrates a mapping between the limitations claim 1 of the pending application and claim 1 of the conflicting Patent No. 10,779,044 B1. Claim 10 and 14 of pending application and claim 8 and 1 in the conflicting Patent No. 10,779,044 B1, respectively, are analyzed similarly. Additionally, the dependent claims are analyzed similarly.
Conflicting Patent No. 10,779,044 B1
Claim 1 of Conflicting Application
Serial Number (17/005816)
Claim 1 of Pending Application
1. A system to authenticate a viewer, the system comprising: 
1. A system comprising: 

memory including instructions; and a processor to execute the instructions to at least: trigger a user device to at least: collect audio metering data based on a programming schedule identifying when a program is to be broadcast; sample a sensed audio signal;


means for authenticating a user of a user device as a viewer of a program, the means for authenticating to send one or more instructions to cause the user device to: 
sample a sensed audio signal based on a programming schedule that is to identify when the program is to be broadcast
determine the audio metering data from the sensed audio signal, the audio metering data including at least one of detected watermarks or generated signatures obtained from the sensed audio signal;
determine audio metering data from the sensed audio signal;
accept voting data from a user of the user device for a ballot presented in the program; and transmit the audio metering data and the voting data for access by the processor;
accept voting data from the user for a ballot presented in the program;
transmit the audio metering data; and 
transmit the voting data; 

access the audio metering data from the user device;

access broadcast reference data, the broadcast reference data including at least one of reference watermarks or reference signatures;

perform a comparison of at least one of (1) the detected watermarks and the reference watermarks, or (2) the generated signatures and the reference signatures;

determine a level of exposure of the user of the user device to the program based on the comparison;
means for determining a level of exposure of the user to the program based on the audio metering data received from the user device; and
determine a weighting score based on the level of exposure;

determine if the level of exposure satisfies a threshold;

access the voting data from the user device;
means for tallying votes, the means for tallying votes to: access the voting data from the user device; and
scale the voting data based on the weighting score to determine scaled voting data if the level of exposure satisfies the threshold; and
scale the voting data based on the level of exposure.
nullify the voting data if the level of exposure does not satisfy the threshold.




CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for authenticating…, means for determining…, means for tallying…, and means for calculating…” in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “means for authenticating…, means for determining…, means for tallying…, and means for calculating…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claims functions and/or simply recites the same claimed function without explaining how the function is performed. The specification does not provide sufficient details such that one of ordinary skill in the art would understand an internal content provider module and a subservice performing the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 10, 11, 13-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0172080 A1 to Wirasinghe in view of U.S. Pub. No. 20160150274 A1 to Bilobrov in further view of U.S. Pub. No. 2014/0237497 A1 to Jones and in further view of U.S. Pub. No. 2012/0173701 A1 to Tenbrock.
As to claim 1, Wirasinghe discloses a system comprising: 
means for authenticating a user of a user device as a viewer of a program (Wirasinghe Fig. 2-3, 6-11 & 16, ¶0035, 0046, 0067, 0073-0074, 0120, determining/identifying a user of mobile device as a viewer who watched/viewed movie program), the means for authenticating to send one or more instructions to cause the user device to: determine audio metering data from the sensed audio signal (Wirasinghe Fig. 2-3, 6-11 & 16, ¶0063, generate/determine digital audio fingerprint data from the captured audio data); 
accept voting data from the user for a ballot presented in the program (Wirasinghe Fig. 2-3, 6-11 & 16, ¶0046, 0073-0074, 0120, server accesses voting data received from mobile device 110 for a voting prompt presented in the movie program); 
transmit the audio metering data (Wirasinghe Fig. 3, 6-11 & 16, ¶0064, 0071, transmit digital fingerprint to server); and 
transmit the voting data (Wirasinghe Fig. 2-3, 6-11 & 16, ¶0067, 0074, transmit vote/rating to the server); and
means for tallying votes, the means for tallying votes to: access the voting data from the user device (Wirasinghe Fig. 3, 6-11 & 16, ¶0046, 0067, 0073-0074, 0120, server accesses voting data received from mobile device 110 for a voting prompt presented in the movie program  and a ratio of votes/ratings).
Wirasinghe does not expressly disclose sample a sensed audio signal based on a programming schedule that is to identify when the program is to be broadcast;
means for determining a level of exposure of the user to the program based on the audio metering data received from the user device; and
scale the voting data based on the level of exposure.
Bilobrov discloses sample a sensed audio signal based on a programming schedule that is to identify when the program is to be broadcast (Bilobrov Fig. 1, 4, ¶0017, 0023-0025, 0040, sample audio from media stream based on the  program guide information where the program guide information includes scheduling information of the broadcast programs)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Wirasinghe by sample a sensed audio signal based on a programming schedule that is to identify when the program is to be broadcast as disclosed by Bilobrov. The suggestion/motivation would have been in order to collect audio signatures according to TV programming schedules thereby conserving system/network resources.
Wirasinghe and Bilobrov do not expressly disclose means for determining a level of exposure of the user to the program based on the audio metering data received from the user device; and
scale the voting data based on the level of exposure.
Jones discloses means for determining a level of exposure of the user to the program (Jones Fig. 16, ¶0053, viewed amount/length); and
scale the voting data based on the level of exposure (Jones Fig. 16, ¶0053, users vote scaled/adjusted/weighted based on viewed amount/length).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Wirasinghe and Bilobrov by means for determining a level of exposure of the user to the program; and scale the voting data based on the level of exposure as disclosed by Jones. The suggestion/motivation would have been in order to increase the quality/accuracy of the user votes by using weights to the user’s vote.
Wirasinghe, Bilobrov and Jones do not expressly disclose means for determining a level of exposure of the user to the program based on the audio metering data received from the user device.
Tenbrock discloses means for determining a level of exposure of the user to the program based on the audio metering data received from the user device (Tenbrock Fig. 1-5, ¶0029, 0036, 0038).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Wirasinghe, Bilobrov and Jones by means for determining a level of exposure of the user to the program based on the audio metering data received from the user device as disclosed by Tenbrock. The suggestion/motivation would have been in order to determine the user exposure to the audio detected thereby increasing the accuracy of the user exposure time/duration to the content.
As to claims 2, 11 and 15, Wirasinghe discloses wherein the means for authenticating is to authenticate the user as a viewer of the program based on the scaled voting data (Wirasinghe Fig. 2-3, 6-11 & 16, ¶0035, 0046, 0067, 0073-0074, 0120, determining/identifying a user of mobile device as a viewer who watched/viewed movie program using user’s vote, Jones Fig. 16, ¶0053 and Tenbrock Fig. 1-5, ¶0029, 0036, 0038, adjusted vote).
As to claim 3, Jones discloses including means for calculating a weighting score based on the level of exposure (Jones Fig. 16, ¶0053, different weights based on viewed amount/length). 
As to claims 7, 13 and 18, Jones and Tenbrock discloses wherein the level of exposure is based on a duration of the audio metering data (Jones Fig. 16, ¶0053 and Tenbrock Fig. 1-5, ¶0029, 0036, 0038, content exposure based on audio duration).
As to claims 8 and 19, Wirasinghe discloses wherein the audio metering data includes audio signatures (Wirasinghe Fig. 3, 6-11 & 16, ¶0070-0071 and Tenbrock Fig. 1-5, ¶0029, 0036, 0038, audio signatures).
As to claims 10 and 14, see claim 1, 3 for similar rejection, where Jones further discloses calculate a weighting score based on the level of exposure (Jones Fig. 16, ¶0053, weight determined based on viewed amount/length); and adjust the voting data based on the weighting score (Jones Fig. 16, ¶0053, users vote scaled/adjusted/weighted based on viewed amount/length).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0172080 A1 to Wirasinghe in view of U.S. Pub. No. 20160150274 A1 to Bilobrov in further view of U.S. Pub. No. 2014/0237497 A1 to Jones in further view of U.S. Pub. No. 2012/0173701 A1 to Tenbrock and in further view of U.S. Pub. No. 2008/0000970 A1 to Savage.
As to claims 4 and 16, Jones and Tenbrock discloses wherein when the level of exposure is null, (ii) the means for authenticating is to identify the user as a non-viewer (Jones Fig. 16, ¶0053, 0% viewed, and Tenbrock Fig. 1-5, ¶0029, 0036, 0038, 0041, user not exposed to content.
Wirasinghe, Bilobrov, Jones and Tenbrock does not expressly disclose wherein when the level of exposure is null, (i) the means for tallying is to void the voting data.
Savage discloses wherein when the level of exposure is null, (i) the means for tallying is to void the voting data (Savage ¶0038, 0040)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Wirasinghe, Bilobrov, Jones and Tenbrock by wherein when the level of exposure is null, (i) the means for tallying is to void the voting data as disclosed by Savage. The suggestion/motivation would have been in order to prevent/prohibit fraudulent votes thereby ensuring the validity of the vote counts.

Claims 5, 6, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0172080 A1 to Wirasinghe in view of U.S. Pub. No. 20160150274 A1 to Bilobrov in further view of U.S. Pub. No. 2014/0237497 A1 to Jones in further view of U.S. Pub. No. 2012/0173701 A1 to Tenbrock and in further view of U.S. Pub. No. 2014/0115621 A1 to Karam.
As to claims 5, 12 and 17, Wirasinghe, Bilobrov, Jones and Tenbrock does not expressly disclose wherein: the means for tallying is to: aggregate scaled voting data for multiple users; and prepare voting results for the ballot based on the aggregated voting data; and the means for authenticating is to determine an external influence based on the aggregated voting data.
Karam discloses wherein: the means for tallying is to: aggregate scaled voting data for multiple users (Karam ¶0031-0034, 0038, 0039, 0041, 0043, weighted vote totals for plurality of users); and 
prepare voting results for the ballot based on the aggregated voting data; (Karam ¶0031-0034, 0038, 0039, 0041, 0043, voting results based on weighted vote totals); and 
the means for authenticating is to determine an external influence based on the aggregated voting data (Karam ¶0031-0034, 0038, 0039, 0041, 0043, demographic attributes of votes).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Wirasinghe, Bilobrov, Jones and Tenbrock by wherein: the means for tallying is to: aggregate scaled voting data for multiple users; and prepare voting results for the ballot based on the aggregated voting data; and the means for authenticating is to determine an external influence based on the aggregated voting data as disclosed by Karam. The suggestion/motivation would have been in order to provide aggregated voting data that allows opinions/judgement information of the viewers to be determined and analyzed enhancing the user’s experience.



As to claim 6, Karam discloses wherein the external influence includes social media influence (Karam ¶0016, 0031-0034, 0038, 0039, 0041, 0043, Youtube, Google Videos).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0172080 A1 to Wirasinghe in view of U.S. Pub. No. 20160150274 A1 to Bilobrov in further view of U.S. Pub. No. 2014/0237497 A1 to Jones in further view of U.S. Pub. No. 2012/0173701 A1 to Tenbrock and in further view of and in further view of U.S. Pub. No. 2017/0374546 A1 to Nielsen.
As to claims 9 and 20, Wirasinghe, Bilobrov, Jones and Tenbrock does not expressly disclose do not expressly disclose wherein the audio metering data includes audio watermarks.
Nielsen discloses wherein the audio metering data includes audio watermarks (Nielsen ¶0027).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Wirasinghe, Bilobrov, Jones and Tenbrock by wherein the audio metering data includes audio watermarks as disclosed by Nielsen. The suggestion/motivation would have been in order to detect media audio watermarks embedded in portions of the media presented increasing the accuracy/efficiency of identifying the media.

Conclusion
Claims 1-20 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426